In an action by a beneficiary, named in two life insurance ‘policies issued by appellant, to recover the amount of insurance therein provided to be paid, judgment of the County Court, Suffolk County, in favor of the plaintiff reversed on the law and the facts, with costs, and a new trial ordered. Defendant established by competent proof on trial that the insured had received medical treatment within two years prior to the date of issue of the policies. Plaintiff’s evidence, offered to rebut this proof, was insufficient to show that the condition occasioning such treatment was not of a serious *839nature, or was not material to the risk, or to raise an issue of fact as to the nature or materiality of such condition. Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur. [See post, p. 928.]